Citation Nr: 1741869	
Decision Date: 09/25/17    Archive Date: 10/04/17

DOCKET NO.  09-25 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a rating in excess of 20 percent for torn left medial meniscus with meniscectomy and arthrotomy.

2. Entitlement to a rating in excess of 20 percent for arthritis of the left knee.

3. Entitlement to service connection for right hip condition, including as secondary to the service-connected left knee disorders.

4. Entitlement to service connection for a right leg condition, including as secondary to the service-connected left knee disorders.

5. Entitlement to service connection for a right ankle condition, including as secondary to the service-connected left knee disorders.

6. Entitlement to service connection for peripheral neuropathy of the lower extremities, including as secondary to the service-connected left knee disorders.

7. Entitlement to service connection for a low back condition, including as secondary to the service-connected left knee disorders.

8. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and G.R.


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.

This appeal to the Board of Veterans' Appeals (Board) is from June 2007 and August 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine.  The June 2007 rating decision increased the disability rating from 10 to 20 percent for arthritis of the left knee, but denied service connection for right hip, right leg, right ankle, numbness of the feet and low back disabilities.  The August 2008 rating decision denied an increased rating for torn left medial meniscus with meniscectomy and arthrotomy and TDIU.  Jurisdiction has been transferred to the RO in Boston, Massachusetts.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2017.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board sincerely regrets the delay, the Veteran's claims are remanded for further development in accordance with VA's duty to assist.  Such development is necessary to aid the Board in making an informed decision, and will help ensure that the claims are afforded every consideration.

In July 2017, the Veteran underwent a VA examination of his left knee.  Additional VA treatment records were also obtained.  The RO has not yet considered this evidence or issued a supplemental statement of the case.  This must be accomplished on remand.  

On remand, additional VA examinations and opinions must be obtained, as set forth below.  Further, the Veteran's updated VA treatment records, as well as his relevant private treatments, should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Make arrangements to obtain the Veteran's VA treatment records, dated from June 2017 forward.

2.  Make arrangements to obtain the treatment records related to the Veteran's low back surgeries in 1981 and 1985, to include, but not limited to, from Dr. Eugene Leibowitz at Berkshire Medical Center.

3. Make arrangements to obtain the Veteran's complete treatment records from Baystate Health and/or Baystate Medical Center; Benjamin Rudin, M.D.; and Berkshire Medical Center, dated from October 2006, forward.

4.  Make arrangements to obtain the Veteran's complete treatment records related to his left knee total arthroplasty done on May 9, 2017, to include all pre-surgical and follow-up treatment records.

5.  After the above development has been completed, schedule the Veteran for an appropriate VA  examination to determine the etiology of any right hip, right leg (including the ankle and knee), low back, and neuropathy of the bilateral lower extremity disabilities.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner(s) in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail. 

The examiner must identify all current disorders of the right hip, right leg (including the ankle and knee), and low back found to be present.  

The examiner must also identify all current neurological disorders of the lower extremities found to be present, to include any neuropathy and/or radiculopathy. 

For EACH identified disorder, the examiner should provide an opinion as to whether it is as least as likely as not (a 50 percent probability or more) that it was either (i) caused by, or (ii) aggravated by, the Veteran's left knee disorder, to include by any altered gait associated therewith in the past or at present.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

6.  No sooner that May 9, 2018, schedule the Veteran for a VA examination to assess the severity of his service-connected left knee disorder.  The claims folder and any other information deemed pertinent must be provided to and reviewed by the examiner in conjunction with the examination.  All necessary diagnostic testing and evaluation should be performed, and all findings set forth in detail.  If possible, the appropriate DBQ should be completed.

A clear rationale for all opinions should be provided.  If an opinion cannot be provided without resorting to speculation, the examiner must state why this is the case.

7.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist, to evaluate the issue of entitlement to a TDIU.

In conjunction with the examination, the claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The examination report should indicate that this has been accomplished.

The examiner should elicit from the Veteran his complete educational, vocational, and employment history and should note his complaints regarding the impact of his service-connected disabilities (i.e., cystic acne, left knee disorder, scars, hearing loss, and any other disability determined to be service connected) on his employment. 

After a full examination and review of the claims file, the examiner should identify all limitations imposed on the Veteran as a consequence of his service-connected disabilities and opine as to the impact of the service-connected disabilities, to include in the aggregate, on his ability to secure and follow a substantially gainful occupation.

The examiner must provide a comprehensive report including complete explanation for all opinions and conclusions reached, taking into account, and citing where appropriate, the evidence in the record, including the Veteran's reports of his history, his current symptomatology, and all associated functional and occupational limitations found.

8.  Finally, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



